El Juez Asociado Señob. Wolf,
emitió la opinión del tribunal.
Los apelados presentaron una moción para desestimar esta apelación por no haber sido radicado el alegato oportu-namente. De los autos aparece que fné declarada con lu-gar una excepción previa formulada a la demanda y que después se dictó sentencia contra el demandante el día 28 de enero de 1924. Los autos fueron radicados en esta corte el día 6 de marzo de 1924. El término para radicar el ale-gato vencía a los diez días siguientes. La moción para de-sestimar la apelación se radicó y notificó en 14 de abril de 1924. El día 28 de abril el apelante archivó una contesta-ción a la moción, un alegato sobre el caso principal y un affidavit de méritos.
La contestación no es satisfactoria toda vez que frecuen-temente hemos resuelto que las meras ocupaciones profesio-nales no constituyen excusa para presentar un documento fuera del término autorizado por la ley. Dichas meras ocu-paciones profesionales nunca son excusa para no solicitar una prórroga del término para radicar un alegato. En cam-bio, cuando el apelante radica un alegato con razonable prontitud hemos estado dispuestos, aunque el término haya vencido, a ser liberales al conocer de una apelación. Sin embargo, debemos estar convencidos de que existe una ape-lación meritoria, o que se ha promovido alguna cuestión du-dosa. El demandante trataba de hacer responsable a los miembros del concejo individualmente por la nulidad de un contrato para la venta de la finca.
*132Se admite que el concejo municipal que celebró el ale-gado contrato para comprar la finca en cuestión no tenía autoridad alguna para ello. La facultad pertenecía a la asamblea municipal. El apelante cita el artículo 42 de la Ley Municipal .para determinar una responsabilidad a los miembros del concejo, (Ley No. 85, 1919 p. 685). Dicbo artículo es, como sigue:
“Artículo 42. — Cada uno de los miembros del concejo de admi-nistración tendrá bajo su dirección y control las oficinas y servicios correspondientes a su cargo; cuidará de la ejecución de todas las ordenanzas y acuerdos referentes a las materias comprendidas en la denominación de su empleo; certificará los pagos que deban hacerse por su departamento, dentro de las asignaciones del presupuesto; nombrará los empleados de su oficina, con el consentimiento y apro-bación del concejo, y podrá destituirlos con igual aprobación por justa causa, previa audiencia por escrito del interesado, y en pri-mero de agosto de cada año, rendirá un informe anual a la asam-blea municipal de los asuntos de su departamento; preparará los proyectos de ordenanza que atañan a éste; y los someterá al con-cejo de administración; suministrará al concejo, a la asamblea y al comisionado de servicio público, policía y prisiones todos, los datos e informes que se le pidieren, relacionados con sus oficinas; desem-peñará todos los deberes adicionales que prescribiere el concejo; cumplirá las reglas que dictare el comisionado de servicio público, policía y prisiones en cuanto al cumplimiento de sus deberes y obli-gaciones, y será responsable de la dirección y funcionamiento de su departamento, y civilmente de cualquier perjuicio que cause a los particulares con sus actos y omisiones, por malicia, negligencia o ig-norancia inexcusable. Las ordenanzas relativas a asuntos sanitarios deberán ser aprobadas por el Comisionado Insular de Sanidad.”
Parece que la responsabilidad que aquí se indica se re-fiere a los actos ejecutados en el departamento particular de cada miembro del concejo y no a sus actos legislativos o en concejo, pues tales actos son generalmente privilegiados.
El apelante no nos convence de que constituye negligen-cia inexcusable por parte de un miembro del concejo incu-rrir en el mismo error de derecho en que incurrió el propio apelante. Generalmente debiéramos decir que un error de *133ley cometido por un funcionario público de bnena fe, cre-yendo él mismo tener facultad, sería nna ignorancia excusable dentro del significado del estatuto, especialmente cuando estaba dentro del alcance del demandante el conocer la con-dición de la ley.
La corte inferior también resolvió que en la demanda no se alegaba ninguna pérdida o daño especial sufrido por el demandante con motivo del alegado incumplimiento de con-trato. Los daños por no cumplir con un contrato de venta serían al parecer por su naturaleza especiales y el deman-dante debe entonces alegar y probar los. daños reales y no descansar en referencias generales sobre daños.
Estas y otras consideraciones nos llevan a la conclusión de que el apelante no ña demostrado una apelación merito-ria- y por tanto debe sostenerse la moción para desestimar la apelación por falta de alegato.